Citation Nr: 0012447	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-03 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for hypertension, a heart 
disorder, and frozen feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1944 to 
April 1946.  

This appeal arose from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claims 
of entitlement to service connection for hypertension, 
"heart attack," and frozen feet.  

The veteran testified at a hearing at the RO in June 1998, a 
transcript of which has been associated with the claims 
folder.  

In October 1999 the Board of Veterans' Appeals (Board) 
remanded the appeal for further development and adjudicative 
action.  

The denial of entitlement to service connection for 
hypertension, a heart disorder, and frozen feet was continued 
in January, 2000 and the case has been returned to the Board 
for further appellate review.  


FINDING OF FACT

The claims of entitlement to service connection for 
hypertension, a heart disorder, and frozen feet are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, a heart disorder, and frozen feet are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Few service medical records exist in the claims folder.  The 
veteran's entrance and discharge examinations as well as a 
few dental records were received.  Apparently his service 
records were stored in the area of the National Personnel 
Record Center (NPRC) that had been damaged by a fire in 1973.  

The veteran's cardiovascular system and feet were normal on 
both entrance into service and at discharge.  His blood 
pressure was 138/78 on entrance and 140/60 on discharge.  No 
diagnosis of elevated blood pressure or hypertension was made 
in those records.  

Despite several requests to the veteran for more information 
and multiple requests to the service department no additional 
service medical records were received.  Likewise no Surgeon 
General's Office records were found.  

Service personnel documents including the veteran's record of 
service, WDO 53-55, note that he received the Combat 
Infantryman's Badge.  His separation qualification record, 
WDO 100, noted combat duty in Italy and that as a rifleman he 
fired a rifle to destroy enemy troops and assisted in the 
capturing and holding of enemy positions.  

In June 1996 the veteran asserted that hypertension led to a 
heart attack in 1973.  He claimed that hypertension existed 
in service.  He also reported that his legs were frozen in 
Anzio, Italy.  He reported circulation and other problems 
with both legs.  

In July 1996 the veteran's physician reported that the 
veteran had been under his care since October 1979.  At that 
time his blood pressure was 170/110; he had been treated for 
hypertension since that time.  The veteran provided a history 
of having an elevated blood pressure since he was in the 
service.  


On his last visit in July 1996 the veteran's blood pressure 
was 160/90.  The physician stated that blood pressure was 
still moderately elevated despite treatment with various 
medications over many years.  

The veteran completed NA Form 13055 in order to provide 
information to aid in possible reconstruction of his service 
medical records.  He claimed that he had hypertension as 
early as April 1943 while at Camp Roberts, California and 
reported that he incurred trench foot while in Anzio, Italy 
in December 1943.  

The veteran submitted statements from his wife, ex-wife and 
his son-in-law in support of his claim.  

The veteran's wife stated that in the past 11 years he had 
had physical ailments as a result of injuries he suffered 
while serving in the military including high blood pressure 
and poor circulation in his legs, and added that he was 
taking medication for high blood pressure.  

The veteran's ex-wife stated that she had been married to him 
for 25 years.  She stated that while in service he fell into 
a bomb crater.  Problems with pains in his feet and 
circulation became progressively worse while in Italy due to 
this fall.  She also felt that he had high blood pressure due 
to the stressful conditions in service.  In 1969 he had a 
heart attack at the age of 49.  

The veteran's son-in-law stated that the veteran told him 
stories of his experiences during service including that he 
was wounded as a result of a fall in a trench and could not 
receive adequate and immediate medical care in the field.  He 
felt that as a result of his injuries complications 
developed, such as foot and circulatory problems in his lower 
extremities and high blood pressure.  He noted that these had 
progressively worsened since service.  



In a June 1997 statement the veteran recorded that he wasn't 
feeling too good after he got into the service.  He reported 
that the circulation in his feet was bad even prior to being 
sent to Italy.  He stated that he tried to get help but they 
wouldn't treat him or release him even though he was not very 
good at marching or carrying a pack due to his bad feet.  He 
maintained that in Italy he continued to get worse and 
although he complained a lot he did not think that any 
records were kept.  He stated that he could hardly walk.  
Reportedly he was sent on a mission to the rear and fell into 
a bomb crater which made the problems with his feet worse.  
He stated that he continued to try to get medical treatment 
but he never did.  They continued to send him to the front.  
He stated that since service foot and heart problems 
continued to worsen.  

The veteran submitted a statement in October 1997 to the 
effect that when he received medical care in service he was 
not given copies of any paperwork that may have been 
generated and he emphasized that combat was ongoing.  

Regarding hypertension the veteran stated that he informed 
the Army at induction that he had high blood pressure and a 
family history of high blood pressure.  

In his substantive appeal, VA Form 9, submitted in March 1998 
the veteran stated his claimed disabilities were the result 
of problems incurred in the Army, most on the front lines in 
Anzio, Italy.  He maintains that he reported these problems 
in service and prior to discharge.  

The veteran's brother submitted a statement in March 1998.  
He reported that when the veteran came home from the war he 
had high blood pressure and trench foot.  He reported that he 
was okay when he left to go to Italy but had the 
aforementioned problems when he returned.  He recalled taking 
his brother to the doctor at a few unspecified times and knew 
that he had gone on other occasions, especially for treatment 
of blood pressure.  




At the RO hearing in June 1998 the veteran testified that he 
stepped in a bomb crater and injured his foot.  He also 
testified that one day before going to the front lines his 
feet froze up.  He stated that he had high blood pressure and 
was scared.  According to him, he did not have any treatment 
because he was in combat.  

The veteran reported that he received treatment after service 
from a physician but could not obtain records as they had 
been purged.  According to him he told his physician that his 
problems were all from when he was in combat.  He reported 
that he received treatment recently from VA for his heart and 
feet, and was taking medication.  

In a statement in September 1998 the veteran reported that he 
had fallen into a bomb shelter in service.  He did not report 
any foot injury at that time but noted that he knocked teeth 
out.  He reported that his feet were frozen during marches in 
Anzio.  He also stated that hypertension began and persisted 
in combat as he was scared to death to kill or be killed.  

The veteran noted that he sought aid and documentation but 
battles precluded response.  He added that there was no 
history of heart disease among his brothers and so he felt it 
was reasonable that hypertension arose in combat.  He 
reported current treatment for heart trouble.  He explained 
that after service his life was going well and he did not 
focus on his war ailments and in fact he lost sight of them.  

A number of VA treatment records from the 1990s were 
received.  These records show treatment for coronary artery 
disease status post myocardial infarction, hypertension, 
peripheral vascular disease, and dependent edema of the legs.  
There was also an indication of lumbar radiculopathy.  





The records show that the veteran reported a history of 
trench foot in service and pain in, and swelling of, the feet 
since service.  It does not appear from the records that he 
told VA physicians that hypertension or heart disease was 
incurred in service.  There is no medical diagnosis of trench 
foot and there does not appear to be any specific medical 
opinion linking peripheral vascular disease, edema, coronary 
artery disease or hypertension to service.  

In December 1999 the veteran's physician stated that he had 
been under his care since 1979.  Primary diagnoses included 
hypertensive vascular disease, arteriosclerotic heart disease 
with an old inferior myocardial infarction and a prior 
history of transient ischemic attacks.  He had had a recent 
carotid endarterectomy.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  




Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  



The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  A history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  History conforming to accepted medical 
principles should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative value 
consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical 
evidence relating to incurrence, symptoms and course of the 
injury or disease, including official and other records made 
prior to, during or subsequent to service, together with all 
other lay and medical evidence concerning the inception, 
development and manifestations of the particular condition 
will be taken into full account.  

Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304(b) (1999).  

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991); 
38 C.F.R. § 3.304(d)(1999).  

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VAOPGCPREC 12-99.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306 (1999).  

Arteriosclerosis and cardiovascular renal disease including 
hypertension, are chronic diseases that are presumed to have 
been incurred in service if manifested to a compensable 
degree of 10 percent or more within one year after service.  
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

Section 1112(a) of title 38, United States Code, does not 
establish a presumption of aggravation for a chronic disease 
which existed prior to service but was first shown to a 
compensable degree within the presumptive period following 
service.  VAOPGCPREC 14-98.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  


The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  


In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board's review of the evidentiary record discloses that 
the veteran has shown current treatment for coronary artery 
disease status post myocardial infarction, hypertension, 
peripheral vascular disease, and dependent edema of the legs.  
This satisfies the first prong of the Caluza test, namely, 
medical evidence of a current disability.  


However, neither hypertension, nor coronary artery disease, 
myocardial infarction or any leg disorder to include 
peripheral vascular disease, leg edema, frozen feet or trench 
foot was shown in service or for many years thereafter, and 
the entire evidentiary record is devoid of a competent link 
between those current diagnoses and active service.  
Therefore the claims are not well grounded.  Each claim will 
be addressed in more detail below.  

Based on the veteran's statements that he had circulatory 
problems in his lower extremities prior to service and that 
he had hypertension prior to service with a family history of 
hypertension the Board considered that the veteran's claim 
might be more appropriately addressed as a claim of 
aggravation rather than of direct incurrence.  However a 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu, 2 Vet. App. 492 and neither hypertension nor a 
circulatory disorder of the legs was shown when the veteran 
entered service.  

The veteran may have been told or understood that he had 
elevated blood pressure or circulatory problems prior to 
service.  However in the absence of medical evidence of 
hypertension defined as such, or of a specific disorder of 
the lower extremities, and given that the veteran's service 
medical records are absent any diagnosis of hypertension or a 
lower extremity disorder, the Board cannot find that either 
clearly and unmistakably preexisted service.  38 C.F.R. 
§ 3.304(b).  There is no "cogent and compelling" evidence 
that either disability preexisted service. Vanerson, 12 Vet. 
App. 254.   

As for incurrence in service of frozen feet (claimed as a leg 
disorder), the veteran seems to advance two separate 
theories:  that he injured his leg in a fall in service, and 
that he suffered from frozen feet or some cold injury to his 
lower extremity vasculature during service.  As previously 
noted, neither is shown in the service records.  

The veteran has argued that it would be unfair to hold 
against him (or rather his claim) the absence of records when 
he is not responsible for the fact that they could not be 
located.  In this regard the Board notes that there does 
appear to be some evidence that service medical records could 
be lost.  Very few records exist and the veteran's records 
appear to have been stored in an area of the NPRC that was 
fire damaged in 1973.  

If additional records existed they may have been destroyed or 
damaged in the fire.  Even so, VA is not obligated to simply 
accept claims of veterans whose records were destroyed.  
However, where a veteran's service medical records are 
missing, the obligation to explain findings and conclusions, 
and to carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Moreover, the veteran has repeatedly stated that these 
injuries were not treated or likely to have been adequately 
documented in service and therefore it seems improbable that 
documentation of the veteran's claimed conditions existed.  

The veteran did have combat service and satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Given the veteran's combat service his point is well taken 
that medical problems such as the ones he complained of were 
not given priority for limited medical resources.  Frozen 
feet, an injury due to a fall, and increased blood pressure 
all seem to be disabilities that could be consistent with the 
hardships of service.  On the other hand, the Board is not 
entirely persuaded that the veteran's claimed disorders were 
in fact incurred during combat (in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality). VAOCGPREC 12-99.  

For example, with respect to the claim of frozen feet or a 
leg disorder, the veteran at different times claimed that his 
feet were frozen during marches and that they froze up one 
time before he was called to the front.  He also stated that 
when he injured his leg in the fall he was on a mission to 
the rear.  

Even if the Board did accept the veteran's account and 
treated frozen feet and a leg injury in service as 
substantiated, the record nonetheless contains no competent 
medical evidence that current findings of peripheral vascular 
disease or leg edema are a residual of that fall or of frozen 
feet or trench foot in service.  

As noted in Savage, evidence to show chronicity must be 
medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498.  There 
is no evidence of a chronic disorder of the legs in service.  
38 C.F.R. § 3.303(b).  

The veteran reported a history of leg symptoms dating to 
service.  However, a restatement of medical history by a 
medical examiner un-enhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Even given the veteran's report of leg problems since service 
and lay statements that the veteran's had trench foot after 
returning home from service there is no medical evidence that 
frozen foot or trench foot persisted after service and is 
currently manifested by peripheral vascular disease or leg 
pain or edema.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 488, 498.  

As for hypertension and heart disease, the veteran's 
contention, clearly, is that hypertension led to heart 
disease and a heart attack.  Again, the veteran did clearly 
participate in combat in service and satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  


On the other hand, there is no evidence that hypertension was 
incurred during actual combat with the enemy. VAOPGCPREC 12-
99.  Moreover, the veteran would have to have had medical 
treatment to have known that he had hypertension in service 
because hypertension is defined for VA purposes in terms of 
millimeters of mercury.  However, he reported that he could 
not get in for medical treatment because of combat and stated 
that while during service he complained of various medical 
problems including hypertension, his complaints were ignored 
or were not adequately documented.  

There is no showing of treatment in service for hypertension 
and no blood pressure readings except on induction and 
discharge.  Likewise there is no diagnosis or other evidence 
of onset of a cardiovascular disorder in service or within a 
year thereafter for the purpose of establishing presumptive 
service connection for cardiovascular-renal disease (to 
include hypertension) or arteriosclerosis.  38 C.F.R. 
§§ 3.307, 3.309.  

Moreover, the record lacks competent evidence of a nexus 
between a current disability of hypertension, or coronary 
artery disease status post myocardial infarction and the 
veteran's service.  

Again, as noted in Savage, evidence to show chronicity must 
be medical unless it relates to a disorder as to which lay 
evidence is competent.  Savage, 10 Vet. App. 488, 498.  The 
case lacks a diagnosis of a chronic disorder in service for 
the purpose of VA compensation benefits.  38 C.F.R. 
§ 3.303(b).  

The veteran has reported continuity of hypertension after 
service with subsequent development of a myocardial 
infarction.  He asserts that this continuity of 
symptomatology is sufficient to link current diagnoses with 
his service.  However heart disease and hypertension are not 
disorders for which a lay diagnosis would be competent.  



The record lacks medical documentation that hypertension was 
incurred in service and that current heart disease can be 
linked to the veteran's service through hypertension.  Simply 
put, there is no evidence that the veteran currently has a 
chronic acquired heart disorder to include coronary artery 
disease status post myocardial infarction or hypertension 
that developed in service or during an applicable presumptive 
period.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1990); Savage, 10 Vet. App. 488.

In essence, the veteran's claims are based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 21.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible. King, 5 Vet. App. 19, 
21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find his 
claims well grounded.  Espiritu, 2 Vet. App. 492.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, 2 Vet. App. 609, 
611, the appellant's claims of entitlement to service 
connection for hypertension, a heart disorder, and frozen 
feet must be denied as not well grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Because the veteran has not submitted well-grounded claims of 
entitlement to service connection for hypertension, a heart 
disorder, and frozen feet, VA is under no obligation to 
assist him in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application.  Graves v. Brown, 8 Vet. App. 522 (1996); 
Robinette, 8 Vet. App. 69, 77-78; McKnight, 131 F.3d 1483; 
Epps, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER


The veteran not having submitted well-grounded claims of 
entitlement to service connection for hypertension, a heart 
disorder, and frozen feet, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

